DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 03/17/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2018, 03/16/2019, and 02/24/2020 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider US 6310477 B1 "Schneider" and in further view of Audigier et al. US 20140136174 A1 “Audigier” and Kiraly et al. US 20180240233 A1 “Kiraly”. 
In regard to claim 1, Schneider teaches “A magnetic resonance imaging (MRI) visualization method, the method comprising identifying a location of a […] lesion in an MRI image by:” [Claim 1; Claim 4; Column 7, Lines 6-12; Claim 2; Column 6, Lines 40-42]; “5deriving a spatial pattern of MRI pixel values, which represents the lesion as it is expected to appear in the MRI image, […]” [Column 6, Lines 9-13; Claim 8].
In regard to a magnetic resonance imaging (MRI) visualization method, the method comprising identifying a location of a lesion in an MRI image, Schneider discloses “A method for identifying irregular shaped objects in a subject anatomy of a patient comprising the steps of: acquiring a desired image of the subject anatomy with a digital imaging system, identifying voxels in the desired image which depict objects, determining the surface of objects containing the identified voxels; calculating the volume of each object; calculating the surface area of each object; calculating the ratio of volume an surface area of each object; and identifying irregularly-shaped objects when the ratio crosses a preselected threshold value” [Claim 1]. In this case, the irregular shaped objects represent lesions because Schneider discloses “The method as recited in claim 1 in which the objects are lesions and the identified irregularly shaped objects are malignant tumors” [Claim 4]. The terms lesion and tumor are synonymous with one another. Thus, the irregularly shaped objects (i.e. the malignant tumors) represent a type of lesion. Furthermore, Schneider discloses “This approach can be utilized with any digital imaging technique such as computed tomography (CT), ultrasound, nuclear medicine, positron emission tomography (PET), single photon 
In regard to deriving a spatial pattern of MRI pixel values, which represents the lesion as it is expected to appear in the MRI image, Schneider discloses “This measurement of lesion objects is depicted in FIGS. 4-6. Each continuous set of lesion voxels which form a lesion object is processed one slice at a time. As shown in FIG. 4, one such slice through a lesion object may contain six central voxels 311 and fourteen boundary voxels 313” [Column 6, Lines 9-13]. By definition a voxel is another term for a pixel. Since the lesion object may be processed one slice at a time and a slice can contain many voxels (i.e. pixels) under broadest reasonable interpretation, the processed slices of lesion voxels can be used to derive a spatial pattern of MRI pixel values which represent the lesion as it is expected to appear in the MRI image. Furthermore, Schneider discloses “The method as recited in claim 7 in which the step of determining the fraction of each boundary voxel that is within the object is performed by comparing brightness of the boundary voxel to the average of brightness values of voxels totally within the object” [Claim 8]. Since the voxels located on the boundary and totally within the object (i.e. the lesion) have different brightness values, under broadest reasonable interpretation, these brightness values 
Schneider does not teach a “thermally induced lesion” or that the spatial pattern is derived “as a function of thermal energy applied in creating the lesion by calculating, using a predetermined formula, a model of the thermally induced lesion, and transforming the solved model into the spatial pattern of pixel values” or “matching the MRI image with the spatial pattern of 10pixel values”.
Audigier teaches a “thermally induced lesion” [0045], that the spatial pattern is derived “as a function of thermal energy applied in creating the lesion” [0043], “by calculating, using a predetermined formula, a model of the thermally induced lesion, and transforming the solved model into the spatial pattern of pixel values” [0025, 0021, 0042] and “matching the MRI image with the spatial pattern of 10pixel values” [0043, 0020].
In regard to a thermally induced lesion, Audigier discloses “Embodiments of the present invention provide visualization of temperature distribution, and thus lesion propagation, as well as cellular necrosis, allowing for improved planning and guidance for liver tumor ablation procedures” [0045]. Since the temperature distribution can be visualized to show the propagation of the lesion, under broadest reasonable interpretation, the lesion is thermally induced.
In regard to the spatial pattern being derived as a function of the thermal energy applied when creating the lesion, Audigier discloses “The temperature maps show the spatial and temporal variation of the temperature in the liver over time. In one embodiment, the liver temperature can be visualized using color maps and isothermal contours that indicate the heat of particular regions in the liver” [0043]. In order for the temperature maps to have been generated, the spatial pattern of MRI pixels had to have been derived as a function of the thermal energy applied when creating the lesion. 
In regard to calculating, using a predetermined formula, a model of the thermally induced lesion, Audigier discloses “At step 106, a patient-specific anatomical model of the liver and estimated 
In regard to transforming the solved model into the spatial pattern of pixel values, Audigier discloses “Returning to FIG. 1, at step 114 temperature maps and a visualization of a simulated necrosis area are output. For example, the temperature maps and simulated necrosis are visualization can be output by displaying the temperature maps and simulated necrosis […] on a display of a computer system” [0042]. The simulated necrosis area is derived by solving the cellular necrosis model and relates to the area of the thermally induced lesion. Additionally, the temperature map indicates the spatial patterns associated with the heating of the tissue caused by the thermal ablation. In this case, since the temperature maps and the visualization of the simulated necrosis area can be displayed, under broadest reasonable interpretation, the solved model (i.e. the computational model of FIG. 4) had to have been transformed into the spatial pattern of pixel values.
In regard to matching the MRI image with the spatial pattern of pixel values, Audigier discloses “FIG. 6 illustrates an exemplary temperature map. As shown in FIG. 6, a temperature map 600 showing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the MRI visualization method of Schneider so as to include the thermally induced lesion and the mapping as disclosed in Audigier in order to allow for visualization of a lesion over time. Should a thermally induced lesion extend beyond a specified region of interest it is possible that healthy tissue may be damaged and thus negatively impact a patient’s quality of life. By matching the MRI image with the spatial pattern of pixel values derived from the thermal energy applied to create the lesion, the physician can be appraised of the shape of the lesion and better plan the progression of the thermal therapy.
The combination of Schneider and Audigier does not teach “finding a local maximum value in the matched MRI image” and “presenting a location of the local maximum value in the matched MRI image as the location of the lesion”. 
Kiraly teaches “finding a local maximum value in the matched MRI image” [0018]; and “presenting a location of the local maximum value in the matched MRI image as the location of the lesion” [0018].
In regard to finding a local maximum value in the matched MRI image and presenting a location of the local maximum value in the matched MRI image as the location of the lesion, Kiraly discloses “Embodiments of the present invention formulate the prostate cancer detection and classification 
Furthermore, Kiraly also teaches “transforming the solved model into a spatial pattern of pixel values”. In regard to transforming the solved model into a spatial pattern of pixel values, Kiraly discloses “According to an advantageous implementation, the trained image-to-image convolution encoder-decoder is trained to output a respective response map for each of the output channels (tumor classes) that with a Gaussian kernel centered at each detected tumor/lesion location for the corresponding tumor class. That is, the response map output for a given output channel is an image with an intensity that peaks at each detected tumor location and follows a Gaussian distribution in a vicinity of each detected tumor location. This results in a mask image in which the only pixel or voxels with non-zero intensity values are those within a Gaussian-defined circle (in 2D) or sphere (in 3D) surrounding each detected tumor location” [0023]. Since the response map is output based on the detected tumor/lesion locations and the intensity peaks follow a Gaussian distribution, under broadest reasonable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Schneider and Audigier so as to include the identification and presentation of the local maximum value as disclosed in Kiraly in order to locate the tumor (i.e. lesion) within the body. Calculating a local maximum value is a common procedure that can be used to distinguish features based on factors such as brightness. By identifying the tumor or lesion based on the local maximum value the physician can be better appraised of the location to which therapy must be applied in order to treat the patient. 
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the claim requires the primary reference of Schneider in further view of Audigier and Kiraly. Likewise, Schneider teaches “deriving the spatial pattern of MRI pixel values” [Column 6, Lines 9-13; Claim 8].
In regard to deriving the spatial pattern of MRI pixels, Schneider discloses “This measurement of lesion objects is depicted in FIGS. 4-6. Each continuous set of lesion voxels which form a lesion object is processed one slice at a time. As shown in FIG. 4, one such slice through a lesion object may contain six central voxels 311 and fourteen boundary voxels 313” [Column 6, Lines 9-13]. By definition a voxel is another term for a pixel. Since the lesion object may be processed one slice at a time and a slice can contain many voxels (i.e. pixels) under broadest reasonable interpretation, the processed slices of lesion voxels can be used to derive a spatial pattern of MRI pixel values which represent the lesion as it is expected to appear in the MRI image. Furthermore, Schneider discloses “The method as recited in claim 7 in which the step of determining the fraction of each boundary voxel that is within the object is performed by comparing brightness of the boundary voxel to the average of brightness values of voxels totally within the object” [Claim 8]. Since the voxels located on the boundary and totally within the 
Schneider does not teach “further comprises normalizing the spatial pattern of pixel values after transforming the solved model”.
Audigier teaches “transforming the solved model” [0042].
In regard to transforming the solved model into the spatial pattern of pixel values, Audigier discloses “Returning to FIG. 1, at step 114 temperature maps and a visualization of a simulated necrosis area are output. For example, the temperature maps and simulated necrosis are visualization can be output by displaying the temperature maps and simulated necrosis […] on a display of a computer system” [0042]. The simulated necrosis area is derived by solving the cellular necrosis model and relates to the area of the thermally induced lesion. Additionally, the temperature map indicates the spatial patterns associated with the heating of the tissue caused by the thermal ablation. In this case, since the temperature maps and the visualization of the simulated necrosis area can be displayed, under broadest reasonable interpretation, the solved model (i.e. the computational model of FIG. 4) had to have been transformed into the spatial pattern of pixel values.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the MRI visualization method of Schneider so as to include the thermally induced lesion and transforming the solved model into a spatial pattern of pixel values as disclosed in Audigier in order to allow for visualization of a lesion over time. Should a thermally induced lesion extend beyond a specified region of interest it is possible that healthy tissue may be damaged and thus negatively impact a patient’s quality of life. By matching the MRI image with the spatial pattern of pixel values derived from the thermal energy applied to create the lesion, the physician can be appraised of the shape of the lesion and better plan the progression of the thermal therapy.

In regard to normalizing the spatial pattern of pixel values, Kiraly discloses “In both architectures 200 and 220 shown in FIG. 2, the number adjacent to top and front edges of each convolutional layer (e.g., "256" for layer 201) indicates the size of the feature map at that convolutional layer. For Model 0, Model 1, and Model 2, batch normalization is used after each convolutional layer during training” [0026]. Since the models can be subject to batch normalization under broadest reasonable, interpretation the method can involve normalizing the spatial pattern of pixel values after transforming the solved model into a spatial pattern of pixel values as disclosed in Audigier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Schneider and Audigier so as to include the normalization as disclosed in Kiraly in order to allow the pixel values to simplify the calculation of the spatial pattern. When values are not normalized it is possible that the image data obtained to have outliers that cause the image to become distorted. By ensuring that the pixel values are normalized within a specific threshold, any pixel value that exceeds a predetermined intensity threshold can be assigned to one group while pixel values within a predetermined intensity threshold can be assigned to another group. These different groups can then indicate the different intensities within the obtained image in order to allow the physician to view the tumor (i.e. lesion) within the patient.
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only explicitly requires the references of Audigier in further view of Kiraly. Likewise, Audigier discloses “matching the MRI image with the spatial pattern of pixel 25values” [0043, 0020].
In regard to matching the MRI image with the spatial pattern of pixel values, Audigier discloses “FIG. 6 illustrates an exemplary temperature map. As shown in FIG. 6, a temperature map 600 showing temperature at a time step in the simulation is mapped to CT cross-section images” [0043]. 
Audigier does not teach that the matching “comprises convolving the MRI image with the spatial pattern of pixel values”.
Kiraly teaches that the matching “comprises convolving the MRI image with the spatial pattern of pixel values” [0024].
In regard to convolving the MRI image with the spatial pattern of pixel values, Kiraly discloses “In an advantageous embodiment, the trained image-to-image convolutional encoder-decoder has two output channels corresponding to benign and malignant prostate tumor, respectively. In this case, the trained image-to-image convolutional encoder-decoder inputs the mpMRI images and outputs a first response map showing detected locations of prostate tumors classified as benign and a second response map showing detected locations or prostate tumors classified as malignant” [0024]. Since the system includes a trained image-to-image convolutional encoder-decoder, under broadest reasonable interpretation this encoder-decoder is capable of performing a convolution calculation. Furthermore, since the encoder-decoder can outputs a first and second response map showing detected locations of benign and malignant tumors respectively, under broadest reasonable interpretation, the method is capable of convolving the MRI image with the spatial pattern of pixel values in order to produce these images.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the MRI visualization method of Schneider so as to include the 
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Schneider and Kiraly does not teach “wherein matching the MRI image with the spatial pattern of pixel values comprises matching a segmented region of the MRI 30image”.
Audigier teaches “wherein matching the MRI image with the spatial pattern of pixel values comprises matching a segmented region of the MRI 30image” [0043, 0020, and 0025].
In regard to matching the MRI image with the spatial pattern of pixel values, Audigier discloses “FIG. 6 illustrates an exemplary temperature map. As shown in FIG. 6, a temperature map 600 showing temperature at a time step in the simulation is mapped to CT cross-section images” [0043]. Furthermore, Audigier discloses “The medical image data can be received directly from an image acquisition device, such as a CT scanner, a C-arm image-acquisition device, an MRI scanner or an US scanner” [0020]. Thus since an MRI scanner can be used, the medical image data can be in the form of an MRI image. Since an MRI image can be obtained and the temperature map can be mapped to images under broadest reasonable interpretation, the MRI image can be matched with the spatial pattern of pixel values. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application modify the combination of Schneider and Kiraly so as to include the mapping as disclosed in Audigier in order to allow for visualization of a lesion over time. Should a thermally induced lesion extend beyond a specified region of interest it is possible that healthy tissue may be damaged and thus negatively impact a patient’s quality of life. By matching the MRI image with the spatial pattern of pixel values derived from the thermal energy applied to create the lesion, the physician can be appraised of the shape of the lesion and better plan the progression of the thermal therapy. Additionally, by matching a segmented region as opposed to the entire MRI image, the lesion within that segmented region can be determined. 
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Schneider in further view of Audigier. Likewise, Schneider teaches “comprising saving the MRI image” [Column 5, Lines 11-12; Claim 2].

Schneider does not teach that the MRI image is saved “with the identified location overlaid on the image”.
Audigier teaches that the MRI image is saved “with the identified location overlaid on the image” [0042].
In regard to the identified location being overlaid on the image, Audigier discloses “A ground truth cellular necrosis area 504 from a post-operative MRI is overlaid for comparison” [0042]. In this case the cellular necrosis area 504 represents an identified location. Since the cellular necrosis area can be overlaid on the image, under broadest reasonable interpretation the identified location overlaid on the image can be saved in addition to the MRI image. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the MRI visualization method of Schneider so as to include the identified location overlaid on the image as disclosed in Audigier in order to allow images of the lesion to be saved in memory. When assessing the progression of the treatment of the lesion it is important to assess how the size or shape of the lesion has changed between imaging sessions. By storing the MRI image with the identified location being overlaid upon it, the physician can access this image and 
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Schneider in further view of Audigier. Likewise, Schneider teaches “5comprising saving the […] MRI image in a memory” [Column 5, Lines 11-12; Claim 2].
In regard to saving the MRI image in a memory, Schneider discloses “The reconstructed 3D image is stored in the computer system memory 113 (FIG. 1) […]” [Column 5, Lines 11-12]. In regard to an MRI image, Schneider discloses “The method as recited in claim 1 wherein the step of acquiring an image of the subject anatomy is performed by acquiring a first MRI image of the subject anatomy” [Claim 2]. Therefore, under broadest reasonable interpretation the reconstructed 3D image can include an MRI image. Thus, since the reconstructed 3D image can be stored (i.e. saved) in the computer system memory and the reconstructed 3D image can be an MRI image, under broadest reasonable interpretation, the MRI image can be saved in a memory.
Schneider does not teach that the MRI image is a “matched MRI image”.
Audigier teaches that the MRI image is a “matched MRI image” [0042, 0020].
In regard to a matched MRI image Audigier discloses “A ground truth cellular necrosis area 504 from a post-operative MRI is overlaid for comparison” [0042]. The ground truth cellular necrosis area 504 constitutes a lesion area. In this case, since the necrosis area can be overlaid for comparison, under broadest reasonable interpretation the overlaid image constitutes a matched MRI image. Furthermore, in regard to an MRI image, Audigier discloses “The medical image data can be received directly from an image acquisition device, such as a CT scanner, a C-arm image-acquisition device, an MRI scanner or an US scanner” [0020]. Thus since an MRI scanner can be used, the medical image data can be in the form of an MRI image. 

In regard to claim 8, Schneider discloses “A system for magnetic resonance imaging (MRI) visualization, the system comprising: a processor, which is configured to identify a location of a […] lesion on an MRI image by:” [Column 3, Lines 3-14; Claim 1; Claim 4]; “10deriving a spatial pattern of MRI pixel values, which represents the lesion as it is expected to appear in the MRI image” [Column 6, Lines 9-13; Claim 8], and “a memory, which is configured to store the MRI image with a location […]” [Column 5, Lines 11-12; Claim 2].
In regard to a system for magnetic resonance imaging (MRI) visualization the system comprising a processor, Schneider discloses “FIG. 1 shows the major components of a preferred MRI system incorporating the invention […] Computer system 107 includes a number of modules which communicate with each other through a backplane 117. These modules include an image processor 106, a CPU (central processing unit) 108 and a memory 113, known in the art as a frame buffer for storing image data arrays” [Column 3, Lines 3-14]. Since the MRI system includes an imaging processor, under broadest reasonable interpretation, the MRI system can be used for visualization.
In regard to the processor being configured for identifying a location of a lesion on an MRI image, Schneider discloses ”identifying irregular shaped objects in a subject anatomy of a patient comprising the steps of: acquiring a desired image of the subject anatomy with a digital imaging system, 
In regard to deriving a spatial pattern of MRI pixel values, which represents the lesion as it is expected to appear in the MRI image, Schneider discloses “This measurement of lesion objects is depicted in FIGS. 4-6. Each continuous set of lesion voxels which form a lesion object is processed one slice at a time. As shown in FIG. 4, one such slice through a lesion object may contain six central voxels 311 and fourteen boundary voxels 313” [Column 6, Lines 9-13]. By definition a voxel is another term for a pixel. Since the lesion object may be processed one slice at a time and a slice can contain many voxels (i.e. pixels) under broadest reasonable interpretation, the processed slices of lesion voxels can be used to derive a spatial pattern of MRI pixel values which represent the lesion as it is expected to appear in the MRI image. Furthermore, Schneider discloses “The method as recited in claim 7 in which the step of determining the fraction of each boundary voxel that is within the object is performed by comparing brightness of the boundary voxel to the average of brightness values of voxels totally within the object” [Claim 8]. Since the voxels located on the boundary and totally within the object (i.e. the lesion) have different brightness values, under broadest reasonable interpretation, these brightness values 
In regard to a memory, which is configured to store the MRI image with a location, Schneider discloses “The reconstructed 3D image is stored in the computer system memory 113 (FIG. 1)” [Column 5, Lines 11-12]. Since the memory 113 can store the reconstructed 3D image, under broadest reasonable interpretation, the memory 113 is capable of being configured to store the MRI image with a location. In regard to the reconstructed 3D image being an MRI image, Schneider discloses “The method as recited in claim 1 wherein the step of acquiring an image of the subject anatomy is performed by acquiring a first MRI image of the subject anatomy” [Claim 2]. Therefore, since the MRI image can be acquired, under broadest reasonable interpretation, the reconstructed 3D image can include an MRI image.
Schneider does not teach that the lesion is “thermally induced”; that the spatial pattern is “as a function of thermal energy applied in creating the lesion, by calculating using a predetermined formula, a model of the thermally induced lesion, and transforming the solved model into the spatial pattern of pixels”; matching the MRI image with the spatial pattern 15of pixel values”.
Audigier teaches that the lesion is “thermally induced” [0045], that the spatial pattern is derived “as a function of thermal energy applied in creating the lesion, by calculating using a predetermined formula, a model of the thermally induced lesion, and transforming the solved model into the spatial pattern of pixels” [0043, 0025, 0021, 0042] and “matching the MRI image with the spatial pattern of 10pixel values” [0043, 0020].
In regard to a thermally induced lesion, Audigier discloses “Embodiments of the present invention provide visualization of temperature distribution, and thus lesion propagation, as well as cellular necrosis, allowing for improved planning and guidance for liver tumor ablation procedures” [0045]. Since the temperature distribution can be visualized to show the propagation of the lesion, under broadest reasonable interpretation the lesion is thermally induced.

In regard to calculating, using a predetermined formula, a model of the thermally induced lesion, Audigier discloses “At step 106, a patient-specific anatomical model of the liver and estimated from the 3D medical image data. The patient-specific model is a detailed anatomical model of the patient’s liver parenchyma, tumors, hepatic vein, portal vein, and arteries. […] In one embodiment, the patient-specific anatomical model is semi-automatically estimated from the CT data using a graph theory approach, such as random walker segmentation. […] the random-walker algorithm automatically estimates the boundary of the structure” [0025]. Since the method involves estimating a patient specific anatomical model of the liver (i.e. tumor) and “ablation is to occur near or in a lesion (e.g. tumor) or other region of tissue” [0021], under broadest reasonable interpretation the method includes calculating a model of the thermally induced region. An algorithm by definition is a set of instructions designed to perform a specific task and in the context of a computer implemented method or program, an algorithm involves solving at least one function involving a formula. Furthermore, since this estimation can be performed automatically with a random-walker algorithm, under broadest reasonable interpretation, the random-walker algorithm constitutes a predetermined formula.
In regard to transforming the solved model into the spatial pattern of pixel values, Audigier discloses “Returning to FIG. 1, at step 114 temperature maps and a visualization of a simulated necrosis area are output. For example, the temperature maps and simulated necrosis are visualization can be output by displaying the temperature maps and simulated necrosis […] on a display of a computer 
In regard to matching the MRI image with the spatial pattern of pixel values, Audigier discloses “FIG. 6 illustrates an exemplary temperature map. As shown in FIG. 6, a temperature map 600 showing temperature at a time step in the simulation is mapped to CT cross-section images” [0043]. Furthermore, Audigier discloses “The medical image data can be received directly from an image acquisition device, such as a CT scanner, a C-arm image-acquisition device, an MRI scanner or an US scanner” [0020]. Thus since an MRI scanner can be used, the medical image data can be in the form of an MRI image. Since an MRI image can be obtained and the temperature map can be mapped to images under broadest reasonable interpretation, the MRI image can be matched with the spatial pattern of pixel values.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the MRI visualization method of Schneider so as to include the thermally induced lesion and the mapping as disclosed in Audigier in order to allow for visualization of a lesion over time. Should a thermally induced lesion extend beyond a specified region of interest it is possible that healthy tissue may be damaged and thus negatively impact a patient’s quality of life. By matching the MRI image with the spatial pattern of pixel values derived from the thermal energy applied to create the lesion, the physician can be appraised of the shape of the lesion and better plan the progression of the thermal therapy.

Kiraly teaches “finding a local maximum value in the matched MRI image” [0018] and “a location of the local maximum value marked 20thereon as the location of the lesion” [0036, 0018].
 In regard to finding a local maximum value in the matched MRI image and a location of the local maximum value marked thereon as the location of the lesion, Kiraly discloses “Embodiments of the present invention formulate the prostate cancer detection and classification problem as a multi-level segmentation problem. […] The terms “lesion” and “tumor” are used interchangeably herein. […] The detection and classification of lesions in the prostate can be implemented using a deep encoder-decoder architecture. For example, the deep encoder-decoder architecture may be similar to a SegNet encoder-decoder architecture. However, instead of an anticipated segmentation output, local maxima within an output response map predict detected locations of tumors in the prostate” [0018]. Since the local maxima (i.e. the local maximum value) can be represented in an output response map to predict detected locations of tumors in the prostate, under broadest reasonable interpretation, the location of the local maximum value in the matched MRI image can be found. Furthermore, in order to represent the local maxima on the output response map, the local maximum value had to have been found.
Furthermore, in regard to the memory storing a location of the local maximum value marked thereon at the location of the lesion, Kiraly discloses “The above-described methods for automated prostate tumor/lesion detection and classification in multi-parametric MRI images may be implemented on a computer using well-known computer processors, memory units, storage devices, computer software, and other components” [0036] and “local maxima within an output response map predict detected locations of tumors in the prostate” [0018]. Therefore, the method can be implemented on a computer with a memory unit (i.e. memory) which under broadest reasonable interpretation can be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Schneider and Audigier so as to include the identification and presentation of the local maximum value as disclosed in Kiraly in order to locate the tumor (i.e. lesion) within the body. Calculating a local maximum value is a common procedure that can be used to distinguish features based on factors such as brightness. By identifying the tumor or lesion based on the local maximum value the physician can be better appraised of the location to which therapy must be applied in order to treat the patient.  
In regard to claim 10, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, Schneider teaches “wherein the processor is further configured to […]” [Column 3, Lines 3-14].
In regard to the processor, Schneider discloses “FIG. 1 shows the major components of a preferred MRI system incorporating the invention […] Computer system 107 includes a number of modules which communicate with each other through a backplane 117. These modules include an image processor 106, a CPU (central processing unit) 108 and a memory 113, known in the art as a frame buffer for storing image data arrays” [Column 3, Lines 3-14]. Since the MRI system includes an imaging processor, under broadest reasonable interpretation, the MRI system can be used for visualization. Furthermore, under broadest reasonable interpretation, the imaging processor can be configured to perform specific functions.
Schneider does not teach “further comprises normalizing the spatial pattern of pixel values after transforming the solved model”.

In regard to transforming the solved model into the spatial pattern of pixel values, Audigier discloses “Returning to FIG. 1, at step 114 temperature maps and a visualization of a simulated necrosis area are output. For example, the temperature maps and simulated necrosis are visualization can be output by displaying the temperature maps and simulated necrosis […] on a display of a computer system” [0042]. The simulated necrosis area is derived by solving the cellular necrosis model and relates to the area of the thermally induced lesion. Additionally, the temperature map indicates the spatial patterns associated with the heating of the tissue caused by the thermal ablation. In this case, since the temperature maps and the visualization of the simulated necrosis area can be displayed, under broadest reasonable interpretation, the solved model (i.e. the computational model of FIG. 4) had to have been transformed into the spatial pattern of pixel values.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the MRI visualization method of Schneider so as to include the thermally induced lesion and transforming the solved model into a spatial pattern of pixel values as disclosed in Audigier in order to allow for visualization of a lesion over time. Should a thermally induced lesion extend beyond a specified region of interest it is possible that healthy tissue may be damaged and thus negatively impact a patient’s quality of life. By matching the MRI image with the spatial pattern of pixel values derived from the thermal energy applied to create the lesion, the physician can be appraised of the shape of the lesion and better plan the progression of the thermal therapy.
Kiraly teaches “further comprises normalizing the spatial pattern of pixel values” [0026].
In regard to normalizing the spatial pattern of pixel values, Kiraly discloses “In both architectures 200 and 220 shown in FIG. 2, the number adjacent to top and front edges of each convolutional layer (e.g., "256" for layer 201) indicates the size of the feature map at that convolutional layer. For Model 0, Model 1, and Model 2, batch normalization is used after each convolutional layer during training” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Schneider and Audigier so as to include the normalization as disclosed in Kiraly in order to allow the pixel values to simplify the calculation of the spatial pattern. When values are not normalized it is possible that the image data obtained to have outliers that cause the image to become distorted. By ensuring that the pixel values are normalized within a specific threshold, any pixel value that exceeds a predetermined intensity threshold can be assigned to one group while pixel values within a predetermined intensity threshold can be assigned to another group. These different groups can then indicate the different intensities within the obtained image in order to allow the physician to view the tumor (i.e. lesion) within the patient.
In regard to claim 11, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, Schneider teaches “wherein the processor is configured to” [Column 3, Lines 3-14].
In regard to the processor, Schneider discloses “FIG. 1 shows the major components of a preferred MRI system incorporating the invention […] Computer system 107 includes a number of modules which communicate with each other through a backplane 117. These modules include an image processor 106, a CPU (central processing unit) 108 and a memory 113, known in the art as a frame buffer for storing image data arrays” [Column 3, Lines 3-14]. Since the MRI system includes an imaging processor, under broadest reasonable interpretation, the MRI system can be used for visualization. Furthermore, under broadest reasonable interpretation, the imaging processor can be configured to perform specific functions.

Audigier discloses to “match the MRI image with the spatial pattern of pixel 25values” [0043, 0020].
In regard to matching the MRI image with the spatial pattern of pixel values, Audigier discloses “FIG. 6 illustrates an exemplary temperature map. As shown in FIG. 6, a temperature map 600 showing temperature at a time step in the simulation is mapped to CT cross-section images” [0043]. Furthermore, Audigier discloses “The medical image data can be received directly from an image acquisition device, such as a CT scanner, a C-arm image-acquisition device, an MRI scanner or an US scanner” [0020]. Thus since an MRI scanner can be used, the medical image data can be in the form of an MRI image. Since an MRI image can be obtained and the temperature map can be mapped to images under broadest reasonable interpretation, the MRI image can be matched with the spatial pattern of pixel values. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the MRI visualization method of Schneider so as to include the matching disclosed in Audigier in order to allow for visualization of a lesion over time. Should a thermally induced lesion extend beyond a specified region of interest it is possible that healthy tissue may be damaged and thus negatively impact a patient’s quality of life. By matching the MRI image with the spatial pattern of pixel values derived from the thermal energy applied to create the lesion, the physician can be appraised of the shape of the lesion and better plan the progression of the thermal therapy.
The combination of Schneider and Audigier does not teach that the matching is done “by convolving the MRI image with the spatial pattern of pixel values”.

In regard to convolving the MRI image with the spatial pattern of pixel values, Kiraly discloses “In an advantageous embodiment, the trained image-to-image convolutional encoder-decoder has two output channels corresponding to benign and malignant prostate tumor, respectively. In this case, the trained image-to-image convolutional encoder-decoder inputs the mpMRI images and outputs a first response map showing detected locations of prostate tumors classified as benign and a second response map showing detected locations or prostate tumors classified as malignant” [0024]. Since the system includes a trained image-to-image convolutional encoder-decoder, under broadest reasonable interpretation this encoder-decoder is capable of performing a convolution calculation. Furthermore, since the encoder-decoder can outputs a first and second response map showing detected locations of benign and malignant tumors respectively, under broadest reasonable interpretation, the method is capable of convolving the MRI image with the spatial pattern of pixel values in order to produce these images.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the MRI visualization method of Schneider so as to include the matching disclosed in Audigier and the convolution step disclosed in Kiraly in order to allow for visualization of a lesion over time and to generate a feature map that summarizes the input. Should a thermally induced lesion extend beyond a specified region of interest it is possible that healthy tissue may be damaged and thus negatively impact a patient’s quality of life. By matching the MRI image with the spatial pattern of pixel values derived from the thermal energy applied to create the lesion, the physician can be appraised of the shape of the lesion and better plan the progression of the thermal therapy. Convolution is an operation can involves multiplying an input with a set of weights and can 
In regard to claim 12, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, Schneider teaches “wherein the processor is configured” [Column 3, Lines 3-14; Column 6, Lines 9-13; Claim 8].
In regard to the processor, Schneider discloses “FIG. 1 shows the major components of a preferred MRI system incorporating the invention […] Computer system 107 includes a number of modules which communicate with each other through a backplane 117. These modules include an image processor 106, a CPU (central processing unit) 108 and a memory 113, known in the art as a frame buffer for storing image data arrays” [Column 3, Lines 3-14]. Since the MRI system includes an imaging processor, under broadest reasonable interpretation, the MRI system can be used for visualization. Furthermore, under broadest reasonable interpretation, the imaging processor can be configured to perform specific functions.
In regard to deriving the spatial pattern of MRI pixels, Schneider discloses “This measurement of lesion objects is depicted in FIGS. 4-6. Each continuous set of lesion voxels which form a lesion object is processed one slice at a time. As shown in FIG. 4, one such slice through a lesion object may contain six central voxels 311 and fourteen boundary voxels 313” [Column 6, Lines 9-13]. By definition a voxel is another term for a pixel. Since the lesion object may be processed one slice at a time and a slice can contain many voxels (i.e. pixels) under broadest reasonable interpretation, the processed slices of lesion voxels can be used to derive a spatial pattern of MRI pixel values which represent the lesion as it is expected to appear in the MRI image. Furthermore, Schneider discloses “The method as recited in claim 7 in which the step of determining the fraction of each boundary voxel that is within the object is performed by comparing brightness of the boundary voxel to the average of brightness values of voxels totally within the object” [Claim 8]. Since the voxels located on the boundary and totally within the 
Schneider does not teach “to match the MRI image […] by matching a segmented region of the MRI image”. 
Audigier teaches “to match the MRI image […] by matching a segmented region of the MRI image” [0043, 0020, and 0025].
In regard to matching the MRI image with the spatial pattern of pixel values, Audigier discloses “FIG. 6 illustrates an exemplary temperature map. As shown in FIG. 6, a temperature map 600 showing temperature at a time step in the simulation is mapped to CT cross-section images” [0043]. Furthermore, Audigier discloses “The medical image data can be received directly from an image acquisition device, such as a CT scanner, a C-arm image-acquisition device, an MRI scanner or an US scanner” [0020]. Thus, since an MRI scanner can be used, the medical image data can be in the form of an MRI image. Since an MRI image can be obtained and the temperature map can be mapped to images under broadest reasonable interpretation, the MRI image can be matched with the spatial pattern of pixel values. 
In regard to matching a segmented region of the MRI image, Audigier discloses “At step 106, a patient-specific anatomical model of the liver and the circulatory system in the liver is estimated from the 3D medical image data. […] The 3D surface of the liver may be segmented automatically from the 3D medical image data. […] the resulting segmentations are merged into a multi-label mask image, which is then used to generate a tetrahedral multi-domain mask” [0025]. Therefore, the patient-specific anatomical model estimated from the 3D medical image data (i.e. the MRI image), can be segmented into different regions. Furthermore, Audigier discloses “As shown in FIG. 2, image 200 shows the liver segmentation 102 overlaid on a CT image” [0026]. Since the liver segmentation 102 (i.e. the segmented 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application modify the combination of Schneider and Kiraly so as to include the mapping as disclosed in Audigier in order to allow for visualization of a lesion over time. Should a thermally induced lesion extend beyond a specified region of interest it is possible that healthy tissue may be damaged and thus negatively impact a patient’s quality of life. By matching the MRI image with the spatial pattern of pixel values derived from the thermal energy applied to create the lesion, the physician can be appraised of the shape of the lesion and better plan the progression of the thermal therapy. Additionally, by matching a segmented region as opposed to the entire MRI image, the lesion within that segmented region can be determined. 
In regard to claim 13, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Schneider in further view of Audigier. Likewise, Schneider teaches “wherein the processor is further configured to 5whereinsave the […] MRI image in a memory” [Column 3, Lines 3-14; Column 5, Lines 11-12; Claim 2].
In regard to the processor, Schneider discloses “FIG. 1 shows the major components of a preferred MRI system incorporating the invention […] Computer system 107 includes a number of modules which communicate with each other through a backplane 117. These modules include an image processor 106, a CPU (central processing unit) 108 and a memory 113, known in the art as a frame buffer for storing image data arrays” [Column 3, Lines 3-14]. Since the MRI system includes an imaging processor, under broadest reasonable interpretation, the MRI system can be used for visualization. Furthermore, under broadest reasonable interpretation, the imaging processor can be configured to perform specific functions.

Schneider does not teach that the MRI image is a “matched MRI image”.
Audigier teaches that the MRI image is a “matched MRI image” [0042, 0020].
In regard to a matched MRI image Audigier discloses “A ground truth cellular necrosis area 504 from a post-operative MRI is overlaid for comparison” [0042]. The ground truth cellular necrosis area 504 constitutes a lesion area. In this case, since the necrosis area can be overlaid for comparison, under broadest reasonable interpretation the overlaid image constitutes a matched MRI image. Furthermore, in regard to an MRI image, Audigier discloses “The medical image data can be received directly from an image acquisition device, such as a CT scanner, a C-arm image-acquisition device, an MRI scanner or an US scanner” [0020]. Thus since an MRI scanner can be used, the medical image data can be in the form of an MRI image. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the MRI visualization method of Schneider so as to include saving the matched MRI image into memory in order to allow images of the lesion to be saved in memory. When assessing the progression of the treatment of the lesion it is important to assess how the size or shape of the lesion has changed between imaging sessions. By storing the MRI image with the identified location being overlaid upon it, the physician can access this image and compare it to newly acquired .
Response to Arguments
Applicant’s arguments, see Remarks page 5, filed 03/17/2021, with respect to the objections to the specification have been fully considered and are persuasive. The objections to the specification in the non-final rejection of 12/21/2020 have been withdrawn. 
Applicant’s arguments, see Remarks page 5, filed 03/17/2021, with respect to the objection to the claim 8 have been fully considered and are persuasive. The objection to claim 8 in the non-final rejection of 12/21/2020 has been withdrawn. 
Applicant’s arguments, see Remarks pages 6-8, filed 03/17/2021, with respect to the rejection(s) of the claims under 35 U.S.C. 103 have been fully considered however the examiner finds arguments persuasive. 
The examiner respectfully disagrees with the applicant with respect to the prior art references not teaching “by calculating, using a predetermined formula, a model of the thermally induced lesion, and transforming the solved model into the spatial pattern of pixel values”. The examiner respectfully maintains that the prior art reference of Audigier teaches this limitation.
In regard to calculating, using a predetermined formula, a model of the thermally induced lesion, Audigier discloses “At step 106, a patient-specific anatomical model of the liver and estimated from the 3D medical image data. The patient-specific model is a detailed anatomical model of the patient’s liver parenchyma, tumors, hepatic vein, portal vein, and arteries. […] In one embodiment, the patient-specific anatomical model is semi-automatically estimated from the CT data using a graph theory approach, such as random walker segmentation. […] the random-walker algorithm automatically estimates the boundary of the structure” [0025]. Since the method involves estimating a patient specific anatomical model of the liver (i.e. tumor) and “ablation is to occur near or in a lesion (e.g. tumor) or 
In regard to transforming the solved model into the spatial pattern of pixel values, Audigier discloses “Returning to FIG. 1, at step 114 temperature maps and a visualization of a simulated necrosis area are output. For example, the temperature maps and simulated necrosis are visualization can be output by displaying the temperature maps and simulated necrosis […] on a display of a computer system” [0042]. The simulated necrosis area is derived by solving the cellular necrosis model and relates to the area of the thermally induced lesion. Additionally, the temperature map indicates the spatial patterns associated with the heating of the tissue caused by the thermal ablation. In this case, since the temperature maps and the visualization of the simulated necrosis area can be displayed, under broadest reasonable interpretation, the solved model (i.e. the computational model of FIG. 4) had to have been transformed into the spatial pattern of pixel values.
Furthermore, the examiner respectfully maintains that the prior art reference of Kiraly teaches “normalizing the spatial pattern of pixel values”. Specifically, Kiraly discloses “In both architectures 200 and 220 shown in FIG. 2, the number adjacent to top and front edges of each convolutional layer (e.g., "256" for layer 201) indicates the size of the feature map at that convolutional layer. For Model 0, Model 1, and Model 2, batch normalization is used after each convolutional layer during training” [0026]. Since the models can be subject to batch normalization under broadest reasonable, interpretation the method can involve normalizing the spatial pattern of pixel values after transforming the solved model into a spatial pattern of pixel values as disclosed in Audigier.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kruecker et al. US 20110251607 A1 “Kruecker”;
Kruecker is pertinent to the applicant’s disclosure because it related to “a therapy planning and image guidance and navigation for an interventional procedure” [Abstract] and can be used for “ablation therapy planning” [Abstract].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                         
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793